Exhibit 10.1

 



STILLWATER MINING COMPANY
RESTRICTED STOCK UNIT AGREEMENT

 

 

Name of Participant:

 

Number of RSUs:

 

 

Grant Date: February 28, 2017

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Award Agreement”) is made by and
between Stillwater Mining Company, a corporation organized and existing under
the laws of the State of Delaware (the “Company”), and the employee named above
(the “Participant”), as of the date designated above (the “Grant Date”). This
Award Agreement provides notice of the terms and conditions applicable to a
grant of Restricted Stock Units (“RSUs”) made under the Company’s 2012 Equity
Incentive Plan (the “Plan”). By execution below, Participant agrees to be bound
by the terms and conditions described herein and the provisions of the Plan.
Unless otherwise defined below, capitalized terms have the meanings ascribed to
them in the Plan.

 

1.                  Grant of Restricted Stock Units.

 

(a)                As of the Grant Date, the Board grants to Participant _____
RSUs, each RSU corresponding to one share of Stock. Each RSU constitutes an
unsecured promise of the Company to pay the amounts contemplated herein, and
Participant as a holder of any RSUs has only the rights of a general unsecured
creditor of the Company.

 

(b)               Notwithstanding the previous paragraph or anything in this
Award Agreement or the Plan to the contrary, in the event that the merger of the
Company is consummated as provided in the Agreement and Plan of Merger dated as
of December 9, 2016 between the Company and Sibanye Gold Limited and other
parties, as may be amended or supplemented from time to time (the “Merger
Agreement”), each RSU shall be converted to the right to receive an amount in
cash equal to the per share consideration under the Merger Agreement, and any
reference to the delivery of shares of Stock in this Award Agreement shall be
deemed instead to provide for a payment of cash respect of a number of RSUs as
set forth in the clauses below:

 

i.                    in the event of Participant’s death or total and permanent
disability during Participant’s employment with the Company and its affiliates,
a pro rata amount of unvested RSUs shall immediately vest based on the number of
calendar days from the immediately preceding Vesting Date (as defined below)
under this Award Agreement (or, if no such Vesting Date, January 1, 2017) to the
date of such death or disability relative to 1,095 days;

 

ii.                  in the event of Participant’s termination of employment for
Underperformance (as defined in the Employment Agreement), payment of the RSUs
will be made as provided in Section 4(b), except in cash as provided above;

 

iii.                in the event the Company does not notify Participant within
30 days prior to the expiration of the Employment Agreement that the Company is
willing to renew or extend the Employment Agreement on terms substantially
similar to those in effect, and if Participant’s employment with the Company is
then terminated at the expiration of the Employment Agreement, payment of the
RSUs will be made as provided in Section 4(c), except in cash as provided above;

 

Emp.Agt. – 2012 Equity Incentive Plan

Page 1 of 5

Time-Based Vesting

 

 



iv.                in the event of Participant’s termination of employment by
the Company and its affiliates without “Cause” (as such term is defined in
Participant’s employment agreement) or by Participant for “Good Reason” (as such
term is defined in Participant’s employment agreement, if at all), all of the
unvested RSUs shall immediately vest; provided, however, that for purposes this
Agreement “Good Reason” shall not exist solely by reason of the transactions
contemplated under the Merger Agreement;

 

v.                  in the event of Participant’s termination of employment
before December 31, 2019, with the Company and its affiliates for any reason not
described in clause (i) through (iv) immediately above, all of the then unvested
RSUs shall be forfeited and cancelled; and

 

vi.                on any Vesting Date (as defined below) during Participant’s
employment with the Company, one third (1/3rd) of the RSUs shall vest.

 

2.                  Vesting Schedule. Subject to the provisions of this Award
Agreement, the RSUs will vest one third (1/3rd) on each December 31 for three
(3) years, beginning the calendar year of the Grant Date (each, a “Vesting Date”
and collectively, the “Vesting Dates”). Any RSUs not vested will be forfeited if
Participant’s employment with the Company terminates prior to a Vesting Date,
except as provided in Section 4 below or as otherwise determined by the Company
consistent with the Plan.

 

3.                  Settlement of RSUs.

 

(a)                Unless delayed for purposes of complying with Section 409A,
shares of Stock corresponding to the number of vested RSUs will be delivered to
Participant by the Company within a reasonable period of time on or after each
Vesting Date (and in no event later than March 15th of the year following the
year in which the applicable Vesting Date occurs), provided that fractional
shares (if any) may be settled by the Company in cash.

 

(b)               Participant is not be entitled to any dividend equivalents
with respect to the RSUs unless otherwise determined by the Board, nor any
dividends on Stock that may be delivered in settlement of the RSUs unless and
until the Stock is issued in settlement of the RSUs.

 

4.                  Termination.

 

(a)                If Participant’s employment with the Company is terminated
for death or Disability (as defined in the Participant’s Executive Employment
Agreement with the Company (“Employment Agreement”)), any unvested RSUs granted
under this Award Agreement will immediately vest and the shares corresponding in
number to such vested RSUs will be delivered to Participant by the Company as
soon as practicable following the date of termination of Participant’s
employment (“Termination Date”), but in no event later than March 15th of the
year following the year in which the Termination Date occurs.

 

Emp.Agt. – 2012 Equity Incentive Plan

Page 2 of 5

Time-Based Vesting

 

 



(b)               If Participant’s employment with the Company is terminated by
the Company for Underperformance (as defined in the Employment Agreement), any
unvested RSUs granted under this Award Agreement will vest as follows:

 

i.                    a pro rata portion (equal to the number of days
Participant was employed by the Company during such 12 month period relative to
the total number of days in the 12 month period) of the unvested RSUs scheduled
to vest at the end of the 12 month vesting period that includes the Termination
Date; and

 

ii.                  one half of any unvested RSUs scheduled to vest following
the 12 month vesting period that includes the Termination Date.

 

To the extent RSUs are vested as provided in this paragraph (b), the shares
corresponding in number to such vested RSUs will be delivered to Participant by
the Company as soon as practicable following the Termination Date, but in no
event later than March 15th of the year following the year in which the
Termination Date occurs. Any remaining RSUs will be immediately forfeited and
any right to receive settlement in shares for such RSUs will be canceled as of
the Termination Date.

 

(c)                If the Company does not notify Participant within 30 days
prior to the expiration of the Employment Agreement that the Company is willing
to renew or extend the Employment Agreement on terms substantially similar to
those in effect, and if Participant’s employment with the Company is then
terminated at the expiration of the Employment Agreement, one half of any
unvested RSUs scheduled to vest following the Termination Date will vest as of
the Termination Date and the shares corresponding in number to such vested RSUs
will be delivered to Participant by the Company as soon as practicable following
the Termination Date, but in no event later than March 15th of the year
following the year in which the Termination Date occurs. Any remaining RSUs will
be immediately forfeited and any right to receive settlement in shares for such
RSUs will be canceled as of the Termination Date.

 

(d)               Unless the following paragraph (e) applies, if Participant’s
employment with the Company is terminated by Participant for Good Reason (as
defined in the Employment Agreement), any unvested RSUs granted under this Award
Agreement will immediately vest and the shares corresponding in number to such
vested RSUs will be delivered to Participant by the Company as soon as
practicable following the Termination Date, but in no event later than March
15th of the year following the year in which the Termination Date occurs.

 

(e)                If within 24 months after the occurrence of a Change in
Control Participant’s employment with the Company is terminated by Participant
for Good Reason (as defined in the Employment Agreement) or by the Company for
any reason other than for Cause (as defined in the Employment Agreement), any
unvested RSUs granted under this Award Agreement will immediately vest and the
shares corresponding in number to such vested RSUs (or cash, in the discretion
of the Company) will be delivered to Participant by the Company as soon as
practicable following the Termination Date, but in no event later than March
15th of the year following the year in which the Termination Date occurs.

 

Emp.Agt. – 2012 Equity Incentive Plan

Page 3 of 5

Time-Based Vesting

 

 



(f)                Unless otherwise determined by the Board in its sole and
absolute discretion, if Participant’s employment with the Company is terminated
voluntarily by Participant without Good Reason (as defined in the Employment
Agreement), by the Company for Cause (as defined in the Employment Agreement),
as a result of expiration of the Employment Agreement (except as provided in
paragraph (c) above), or for any reason other than as specified in paragraphs
(a) through (d) above, all unvested RSUs will be immediately forfeited and any
right to receive settlement in shares for such RSUs will be canceled by the
Company as of the Termination Date.

 

5.                  No Assignment of RSUs. Except to the extent otherwise
determined by the Company, no RSUs are assignable or otherwise transferable by
Participant other than by will or by the laws of descent and distribution and,
unless otherwise provided by the Company, during Participant’s life, any
elections with respect to RSUs may be made only by Participant or Participant’s
guardian or legal representative.

 

6.                  Compliance with Section 409A. The intent of the parties is
that payments and benefits under this Award Agreement comply with Section 409A
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Award Agreement will be interpreted and be administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, Participant will not be considered to have
terminated employment or service for purposes of this Award Agreement until
Participant would be considered to have incurred a “separation from service”
within the meaning of Section 409A. Any payments described in this Award
Agreement or the Plan that are due within the “short-term deferral period” as
defined in Section 409A will not be treated as deferred compensation unless
applicable law requires otherwise. Each amount to be paid or benefit to be
provided to Participant pursuant to this Award Agreement that constitutes
deferred compensation subject to Section 409A will be construed as a separate
identified payment for purposes of Section 409A. Notwithstanding anything to the
contrary in this Award Agreement or the Plan, to the extent that any amounts are
payable to a “specified employee” (within the meaning of Section 409A) upon a
separation from service and such payment would result in the imposition of any
individual penalty tax or late interest charges imposed under Section 409A, the
settlement and payment of such amounts will instead be made on the first
business day after the date that is six (6) months following such separation
from service (or death, if earlier).

 

7.                  Employment Rights. Neither this Award Agreement nor the
grant of RSUs hereunder may be deemed to confer on Participant any right to
continue in the employ of the Company or any affiliate or to interfere, in any
manner, with the right of the Company (or an affiliate) to terminate employment,
whether with or without Cause, in its sole discretion, subject to the terms of
any separate agreement between Participant and the Company.

 

8.                  Amendment and Modification. The terms and conditions set
forth herein may be amended only in writing signed by both Participant and an
authorized member of the Company.

 

Emp.Agt. – 2012 Equity Incentive Plan

Page 4 of 5

Time-Based Vesting

 

 



9.                  Successors and Assigns. This Award Agreement is binding upon
and will inure to the benefit of Participant and the Company, including their
respective heirs, executors, administrators, successors and assigns.

 

10.              Plan and Available Information. The RSUs granted hereunder are
subject to such additional terms and conditions as may be imposed under the
terms of the Plan, a copy of which has been furnished with this grant. If any
conflict exists between this Award Agreement and the Plan, the Plan will
prevail.

 

11.              Governing Law. The validity, construction, and effect of all
rules and regulations applicable to this award will be determined in accordance
with the laws of the State of Delaware and applicable federal law.

 

12.              Counterparts. This Award Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together constitute one and the same instrument.

 

13.              Withholding Tax. Participant must, no later than the date as of
which the value of an Award first becomes includible in the wages and gross
income of the Participant for federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Administrator regarding payment of, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to such Award. The obligations of the Company under the Plan are
conditional on the making of such payments or arrangements, and the Company has,
to the extent permitted by law, the right to deduct any such taxes from any
payment of any kind otherwise due to Participant. The Company may, to the extent
permitted by law, in lieu of the payment of cash by the Participant, satisfy its
tax withholding obligation by withholding Stock due and payable to the
Participant pursuant to an Award.

 



  STILLWATER MINING COMPANY               By:     Date:           PARTICIPANT  
            By:     Date:  

 

 

 

 

Emp.Agt. – 2012 Equity Incentive Plan Page 5 of 5 Time-Based Vesting





--------------------------------------------------------------------------------

